Citation Nr: 0926237	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  04-05 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Whether there is new and material evidence to reopen the 
previously denied claim of entitlement to service connection 
for bilateral ankle disability.

2.  Whether there is new and material evidence to reopen the 
previously denied claim of entitlement to service connection 
for bilateral knee disability.

3.  Entitlement to a temporary total disability rating under 
38 C.F.R. § 4.30 on account of right knee replacement 
surgery.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision of the 
RO.  

A personal hearing was held before the undersigned by 
videoconference in May 2004.  A transcript of the hearing is 
on file.

In September 2004, the Board remanded this matter to the RO 
for further development.

The issues of entitlement to service connection for bilateral 
ankle injuries, entitlement to service connection for 
bilateral knee injuries, and entitlement to a temporary total 
disability rating under 38 C.F.R. § 4.30 on account of right 
knee replacement surgery are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Veteran will be notified if any further action is required on 
his part.




FINDINGS OF FACT

1.  In June 1986, the Board denied the Veteran's application 
to reopen the claim of entitlement to service connection for 
a bilateral ankle disability.  

2.  In June 1986, the Board denied the Veteran's application 
to reopen the claim of entitlement to service connection for 
a bilateral knee disability.

3.  The evidence received since the June 1986 Board decision 
is sufficient to establish a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
would result in a different outcome of the claim of 
entitlement to service connection for a bilateral ankle 
disability. 

4.  The evidence received since the June 1986 Board decision 
is sufficient to establish a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
would result in a different outcome of the claim of 
entitlement to service connection for a bilateral knee 
disability.


CONCLUSIONS OF LAW

1.  The June 1986 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for a bilateral ankle 
disability has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  New and material evidence to reopen the claim of 
entitlement to service connection for a bilateral knee 
disability has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in November 2008.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran in November 2008 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claims were previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denials.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in April 2003, October 2005, and November 
2008 that fully addressed all three notice elements.  The 
letters informed the Veteran of what evidence was required to 
substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
record contains VA and private medical records as well as the 
service treatment records.  The record also contains lay 
statements submitted by the Veteran as well as the Veteran's 
hearing testimony.  Although medical examinations were 
provided in the past, the Board has requested hereinbelow 
that another VA orthopedic examination be scheduled in order 
to determine the origins of the Veteran's alleged bilateral 
ankle and bilateral knee disabilities.  The adequacy of that 
examination will be discussed in a future Board decision in 
the event that the RO does not grant the claimed benefits in 
full pursuant to this remand.  

At this stage, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claims at this 
time.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Discussion New and Material Evidence Claims 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

By June 1986 decision, the Board denied the Veteran's 
application to reopen his claims of service connection for a 
bilateral knee disability and for a bilateral ankle 
disability.  As a general rule, Board decisions are final.  
38 U.S.C.A. §§ 511(a), 7103, 7104(a) (West 2002); 38 C.F.R. § 
20.1100.

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the June 1986 Board decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that decision to determine whether the 
Veteran's claims of service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims, such as this, filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2008).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The issues of service connection for a bilateral knee 
disability and service connection for a bilateral ankle 
disability were denied by the Board in June 1986.  At that 
time, the record included the service treatment records 
reflecting pre-service right knee injuries, a right knee 
scar, and left ankle tenderness following a jump in May 1973; 
a December 1973 VA examination report indicating no diagnoses 
concerning the knees or right ankle and a comment that there 
was no functional impairment of the left ankle; an April 1981 
report from a VA physician indicating that there was no known 
diagnosis for the Veteran's left ankle pain other than rule 
out lateral ankle instability; an April 1981 lay statement 
from a fellow participant in Officer Candidate School who 
knew the Veteran well from May 1966 to August 1967 who 
indicated that the Veteran had no physical defects at that 
time; 1981 VA treatment records reflecting treatment of the 
left ankle and diagnoses of left ankle instability; a June 
1984 VA medical examination report reflecting complaints 
regarding the knees and indicating that the Veteran wore 
braces on both knees and containing the examiner's 
observation that the knees appeared normal other than 
crepitus and there was full bilateral ankle range of motion; 
an April 1985 written statement of a private physician 
reflecting treatment for the left knee and left ankle and 
findings of spurring of the left patella as well as old 
degenerative changes in that area; and a June 1985 VA medical 
examination report showing full bilateral ankle and bilateral 
knee range of motion with complaints of left knee pain and no 
formal diagnoses regarding these joints.

Evidence added to the claims file after June 1986 includes an 
August 1979 VA notation indicating that the Veteran was 
complaining of bilateral ankle pain which he attributed to a 
1973 parachute jump; an October 1979 medical report 
indicating that the ankles were "essentially negative;" a 
February 1981 X-ray study showing no bony abnormalities of 
the knees; a July 1985 X-ray study report reflecting 
degenerative changes in the right knee; a May 1986 VA 
notation containing a diagnosis of a history of anterior 
cruciate ligament (ACL) deficits of the knees; a July 1986 
prescription for right and left knee braces due to bilateral 
chronic ACL instability; July 1988 lay statements regarding 
the Veteran's alleged lower extremity problems; a September 
1988 report of bilateral knee pain following a 1973 jump and 
a new fall 10 days earlier; a December 1988 diagnosis of a 
right lateral meniscus tear; a June 1991 X-ray study of the 
knees showing bilateral degenerative arthritis; a June 1992 
X-ray study of the right knee showing degenerative 
ligamentous ossification; a February 1994 diagnosis of right 
knee traumatic arthritis; a December 1994 X-ray study 
indicating a fracture of the left femur and left knee pain; a 
June 1995 finding of left knee traumatic arthritis; a 
December 1995 VA notation regarding traumatic arthritis of 
the Veteran's right knee which he injured at work three weeks 
prior; an August 1998 VA notation regarding bilateral post-
traumatic degenerative joint disease of the knees and 
bilateral ankle edema and indicating that the Veteran related 
a history of a parachute malfunction in 1973 causing 
compression fractures of the knees and ankles; a July 2002 X-
ray study of the knees revealing osteoarthritis in the medial 
compartments of the knees; a January 2003 written statement 
from the Veteran's former wife regarding an incident in which 
the Veteran's lower extremities were injured following a jump 
in service; other lay statements regarding alleged in-service 
lower extremity injuries; the Veteran's May 2004 hearing 
testimony; a September 2005 report reflecting a history of a 
total right knee replacement in 2002 as well as 
osteoarthritis of the left knee and the Veteran's desire for 
a left total knee replacement; and an August 2007 report of a 
total left knee arthroplasty.  The record contains other 
documents received after June 1986 that are reiterative of 
the foregoing evidentiary material.

Most saliently, after June 1986, the RO received a December 
2003 medical opinion from J.E.W., M.D. describing briefly the 
Veteran's medical problems and opining that the Veteran's 
bilateral knee problems stemmed from a 1973 injury in 
service.  

The Board has reviewed the evidence since the June 1986 Board 
decision and has determined that it is "new," as it was not 
of record before then.  Moreover, the aforementioned 
evidence, with respect to the knees, is "material" because it 
is probative of the issue at hand, which is whether the 
Veteran's currently diagnosed bilateral knee disabilities are 
related to service.  The December 2003 letter from J.E.W., 
M.D. contains an opinion linking the Veteran's current 
bilateral knee disabilities to service.  Before June 1986, 
the record contained no medical opinion regarding the 
etiology of the Veteran's claimed right and left knee 
disabilities.  Such information relates to unestablished 
facts necessary to substantiate the Veteran's claim for 
service connection for a bilateral knee disability, and it 
presents the reasonable possibility of substantiating his 
claim.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's 
claim for service connection for bilateral knee disability is 
reopened.

The aforementioned evidence, with respect to the ankles, is 
also "material" because it is probative of the issue at hand, 
which is whether the Veteran's claimed bilateral ankle 
disabilities are related to service.  The record contains 
assertions by the Veteran regarding a connection between a 
bilateral ankle disability and service.  The December 2003 
statement of J.E.W., M.D. indicates that the Veteran is a 
registered nurse; such occupational qualifications were not 
of record before June 1986.  The Board is not aware of the 
specific area of the Veteran's expertise, but his medical 
training certainly renders him competent to provide, at a 
minimum, provisional medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Before June 1986, the record 
contained no competent medical opinion regarding the etiology 
of the Veteran's claimed right and left ankle disabilities.  
Such information relates to unestablished facts necessary to 
substantiate the Veteran's claim of service connection for a 
bilateral ankle disability, and it presents the reasonable 
possibility of substantiating his claim.  38 C.F.R. § 
3.156(a).  Accordingly, the Veteran's claim for service 
connection for bilateral ankle disability is reopened.


ORDER

New and material evidence to reopen the previously denied 
claim of entitlement to service connection for bilateral 
ankle disability has been received; to this extent, the 
appeal is granted.

New and material evidence to reopen the previously denied 
claim of entitlement to service connection for bilateral knee 
disability has been received; to this extent, the appeal is 
granted.


REMAND

A remand in this case is required in order to ascertain the 
precise nature and etiology of any present bilateral knee and 
bilateral ankle disabilities.  As well, the Board will ask 
that the RO/AMC associate current VA clinical records with 
the file.

Initially, the Board asks that the RO/AMC add to the claims 
file all VA clinical records from the St. Louis VA Medical 
Center (MC) dated from September 2008 to the present.

Next, the Board asks that a VA orthopedic examination be 
scheduled.  The examiner is to examine the Veteran's knees 
and ankles, conduct any necessary diagnostic tests, and 
provide diagnoses of all current disabilities relevant to 
both knees and both ankles.  The examiner must then review 
all pertinent records in the claims file and provide an 
opinion regarding the etiology of each disability diagnosed.  
A full rationale for all findings should be provided.

Action on the veteran's claim of entitlement to a temporary 
total disability rating under 38 C.F.R. § 4.30 on account of 
right knee replacement surgery will be deferred pending 
resolution of the Veteran's claim of service connection for a 
bilateral knee disability that is being remanded.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Associate with the claims file all 
clinical records from the St. Louis VAMC 
dated from September 2008 to the present.

2.  Schedule a VA orthopedic examination.  
The examiner is to examine the Veteran's 
knees and ankles, conduct any necessary 
diagnostic tests, and provide diagnoses of 
all current disabilities relevant to both 
knees and both ankles.  The examiner must 
then review all pertinent records in the 
claims file and provide an opinion 
regarding whether it is at least as likely 
as not (50 percent or greater likelihood) 
that each of the disabilities diagnosed is 
related to service.  A full rationale for 
all findings should be provided, and a 
resort to speculation should be avoided.  
The examination report should indicate 
whether the requested review of the file 
took place.

3.  Readjudicate the issues on appeal.  If 
any determination remains unfavorable to 
the Veteran, the RO should issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue(s).  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


